Filed 12/13/18
      11/20/18   Case 18-27322   Doc
                                  Doc11
                                      3
Filed 12/13/18
      11/20/18   Case 18-27322   Doc
                                  Doc11
                                      3
Filed 12/13/18
      11/20/18   Case 18-27322   Doc
                                  Doc11
                                      3
Filed 12/13/18
      11/20/18   Case 18-27322   Doc
                                  Doc11
                                      3
Filed 12/13/18
      11/20/18   Case 18-27322   Doc
                                  Doc11
                                      3
Filed 12/13/18
      11/20/18   Case 18-27322   Doc
                                  Doc11
                                      3
